



USD 50.000.000
Committed Revolving Credit Facility




Between






Norðurál Grundartangi ehf.
as the Borrower




and




Landsbankinn hf.


as the Bank




















[ex1032icelandcommitte_image1.gif]











--------------------------------------------------------------------------------





THIS AGREEMENT is dated November 27, 2013 between:


(1)
Norðurál Grundartangi ehf., reg. no. 570297-2609, a private limited liability
company registered under the laws of Iceland, having its principle place of
business at Grundartangi, 301 Akranes (the "Borrower") and



(2)
Landsbankinn hf., reg. no. 481008-0280, a bank incorporated in Iceland and
having its registered office at Austurstræti 11, 101 Reykjavík, Iceland (the
"Bank" or "Lender")



WHEREAS the Bank has agreed to make available to the Borrower a committed
revolving credit facility in the amount of USD 50.000.000,


NOW IT IS HEREBY AGREED as follows:


1.
DEFINITIONS

1.1.
Terms Defined

In this Agreement:


"Availability Period"


means the period from and including the date of this Agreement to and including
the Business Day falling one month prior to the Termination Date.


"Base Currency


means USD.


"Business Day"


means a day on which banks are open in Reykjavík and New York.


"Default"


means any Event of Default and any event which, with the giving of notice, lapse
of time or both or other applicable condition(s), would constitute an Event of
Default.


"Effective Date"


means the date on which this Agreement is executed and delivered by the Borrower
to the Bank.


"Encumbrance"


means any mortgage, pledge, lien, charge, assignment, hypothecation, security
interest, title retention, preferential right or trust arrangement and any other
security agreement or arrangement.


"Event of Default"


means any of the events specified in Clause 11.1 (Events of Default).


“Equity Ratio”
means the shareholders equity divided with the total assets of the Borrower
(Equity/Total Assets).





--------------------------------------------------------------------------------



"Facility Amount"


means USD 50.000.000 (fifty million US dollars).


"Interest Period"


means a period ascertained in accordance with Clause 6 (Interest Periods).


"LIBOR"


means in relation to each Loan, for each Interest Period relative thereto, the
arithmetic mean, rounded upward if necessary, to the nearest one-sixteenth of
one per cent (1/16%) of the annual rates of interest appearing on page LIBOR01
on Reuters (BBA fixings) or any equivalent successor to such page or other page
as appropriate (as determined by the Bank) (the "Reuters") for deposits in the
relevant currency in the London Interbank Market at or about 11.00 a.m. (London
time) two Business Days, prior to the commencement of the Interest Period to
which the same is to apply for a period comparable to such Interest Period.


"Loan"


means a borrowing made hereunder or (as the context requires) the principal
amounts thereof from time to time outstanding (collectively the "Loans").


"Margin"


means 3.75% per annum.


"Person"


means any individuals, partnerships, corporations, governments, governmental
bodies, trusts, joint stock companies, joint ventures, limited liability
companies and unincorporated associations.


“Security Documents”


means the documents evidencing the security required by Clause 12.


“Taxes”


means all or any levies, imposts, duties, charges, fees, deductions and/or
withholdings levied or imposed by any national or local governmental or public
body or authority.


"Termination Date"


means the date 3 years after the Effective Date.


2.
THE FACILITY

2.1.
Aggregate Facility Amount

Subject to the terms of this Agreement, the Bank agrees to make available to the
Borrower a revolving loan facility in an aggregate amount equal to the Facility
Amount.


2.2.
Restriction of drawing

The aggregate Facility Amount may not at any time exceed 65% of the aggregate
amount of the Borrower's inventory and receivables as set forth on the most
recent report provided by the Borrower to the Bank pursuant to Clause 4.2(c).



--------------------------------------------------------------------------------





3.
DRAWDOWN

3.1.
Availability

Subject to the terms of this Agreement, the facility will be available for
drawdown in the Base Currency during the Availability Period. Each borrowing
under this Agreement is regarded as a separate Loan and each loan is made on a
fully revolving basis for at least one month and until Termination Date.


3.2.
Notice of Drawing

When the Borrower wishes to borrow hereunder, it shall give notice to the Bank
in the form of Exhibit A, appropriately completed, to be received prior to 12.00
p.m. (GMT) two Business Days prior to the proposed date for borrowing,
specifying in respect of the proposed borrowing:


(a)
the date of drawdown of the Loan (which shall be a Business Day);



(b)
the amount in USD to be drawn; and



(c)
an account of the Borrower at a bank to which the proceeds of the borrowing are
to be credited.



Subject to the terms of this Agreement, such notice of drawing ("Notice of
Drawing") shall be irrevocable and the Borrower shall be bound to borrow in
accordance with such Notice of Drawing.


Notices of Drawing have to be signed by the Borrower or persons who have been
declared with full power and authority to sign such notices on behalf of the
Borrower. The Borrower shall on that basis give to the bank Power of Attorney in
the form of Exhibit B.


4.
CONDITIONS PRECEDENT

4.1.
Documentary conditions precedent

The obligation of the Bank hereunder to advance the Loan is subject to the
condition that the Bank shall first have received all of the following in form
and substance satisfactory to the Bank:
(a)
A copy of a board resolution from the Borrower approving the execution by the
Borrower of the Agreement and if applicable a Power of Attorney in the form of
Exhibit B evidencing that the person or persons signing on behalf of the
Borrower is/are authorized to execute and deliver the Agreement with specimen
signatures attached.

(b)
The Certificate of Incorporation and the Articles of Association of the
Borrower.

(c)
A document evidencing that the Borrower has acquired the adequate insurance for
the Borrowers assets and business in accordance to Clause 10.10 of this
Agreement.

(d)
The Security Documents stated in Clause 12, to the satisfaction of the Lender’s
legal counsel.

(e)
A confirmation, sufficient in the sole opinion of the Lender, that the Borrower
and its board of directors are in compliance with the KYC rules (Know your
customer) of the Lender.

The obligation of the Bank hereunder to advance the Loan is subject to the
condition that the Bank shall first have received at the time of the request for
such Loan the following:
(a)
a Notice of Drawing substantially in the form set out in Schedule 1 to this
Agreement.



4.2.
Further conditions precedent

The obligation of the Bank hereunder to advance a Loan is subject only to the
following further conditions precedent both at the time of the request for and
at the time of the advance of such Loan:





--------------------------------------------------------------------------------



(a)
the matters represented by the Borrower set out in Clause 9.1 (Representations
and warranties) are correct;

(b)
no Event of Default has occurred or will result from such advance; and

(c)
a delivery of a report stating the value of Borrowers inventory and receivables
as of the most recently completed calendar month, signed by the Managing
Director, the Manager of Finance or the Controller of the Borrower.



5.
REPAYMENT, PREPAYMENTS AND CANCELLATION OF COMMITMENTS

5.1.
Repayment

(a)
The Borrower shall repay each Loan to the Bank on its relevant repayment date as
defined in each drawdown notice. No borrowing made hereunder can have a
repayment date that exceeds the Termination Date. All payments made or to be
made by the Borrower under this Agreement or other document envisaged hereunder
shall be made free and clear of, and without deduction or withholding for or in
account of, any Taxes.



5.2.
Prepayment

The Borrower may, by giving no less than 5 Business Days prior written notice to
the Bank, prepay without penalty or premium (except incurred breakage costs as
calculated by the Bank) any Loan on any Business Day in whole or in part.


6.
INTEREST PERIODS

6.1.
Interest Periods

Each Interest Period shall be of at least one month duration and up to six
months duration commencing on the drawdown date of each proposed Loan.


6.2.
Business Days

If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such day will fall in the next calendar month, in which event it shall be
brought forward to the immediately preceding Business Day. If any Interest
Period commences on the last Business Day in a calendar month or if there is no
corresponding day in the calendar month in which it is to end, then it shall end
on the last Business Day in the later calendar month.


7.
INTEREST

7.1.
Rate

The rate of interest applicable to the Loan for each Interest Period relative
thereto shall be applicable LIBOR interest plus the Margin per annum.


7.2.
Due Dates

Accrued interest on each Loan shall be payable by the Borrower on the last day
of each Interest Period.


7.3.
Calculation Basis

Interest shall accrue from day to day, and be computed on the basis of a year of
360 days and for the actual number of days elapsed.





--------------------------------------------------------------------------------



7.4.
Default Interest

In the event that the Borrower fails to pay any principal, interest or any other
amount due and payable hereunder, or upon the occurrence of any Event of Default
according to Clause 11.1, the Borrower shall pay interest (“Default Interest”)
on such amount or accelerated amount from the due date until payment is received
by the Bank at the rate of the relevant LIBOR plus the Margin plus 4% (four per
cent) per annum.
7.5.
Currency

Principal repayments and interest on the Loan shall be payable in the Base
Currency.


7.6.
Certification

Each determination of a rate of interest by the Bank hereunder shall, in the
absence of manifest error, be conclusive and shall be promptly notified to the
Borrower.


8.
PAYMENTS

8.1.
Funds and Place

All payments to be made by the Borrower hereunder shall be made immediately
available and transferable no later than 12.00 p.m. (GMT) on the date upon which
the payment is due to the account which the Bank may from time to time
designate.


8.2.
Taxes

All payments to be made by the Borrower hereunder shall be made:


(i)
without set‑off or counterclaim; and



(ii)
free and clear of and without deduction for or on account of any taxes.



In addition, if any taxes or amounts in respect thereof must be deducted from
any amounts payable or paid by the Borrower, the Borrower shall pay such
additional amounts as may be necessary to ensure that the Bank receives a net
amount equal to the full amount which it would have received on the due date had
payment not been made subject to such taxes.


8.3.
Extensions

Whenever any payment hereunder shall become due on a day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
unless such day will fall in the next calendar month in which event it shall be
brought forward to the immediately preceding Business Day. During any extension
of the due date for payment of the principal of a Loan hereunder interest shall
be payable on such principal at the rate payable on the original due date.


8.4.
Appropriations

In the case of a partial payment, the Bank may appropriate such payment towards
such of the obligations of the Borrower hereunder as the Bank may decide.


9.
REPRESENTATIONS AND WARRANTIES

9.1.
Representations and warranties

The Borrower represents and warrants to the Bank that:





--------------------------------------------------------------------------------



(b)
Corporate Existence: It is a duly organised and validly existing company
incorporated and existing under the laws of Iceland;

(c)
Powers and Authorisations: It has the power to enter into and perform this
Agreement and the transactions contemplated hereby and has taken all necessary
action to authorize the entry into and performance of this Agreement and the
transactions contemplated hereby;

(d)
Validity and Enforceability: This Agreement constitutes legal, valid and binding
obligations of it enforceable in accordance with its terms;

(e)
Performance: The performance or undertaking of the obligations set out in this
Agreement will not contravene any applicable law or regulation, the violation of
which would reasonably be expected to result in the Borrower from being unable
to pay any amount due and owing under this Agreement;

(f)
No Default: No Default has occurred which would reasonably be expected to result
in the Borrower from being unable to pay any amount due and owing under this
Agreement;

(g)
Non‑conflict with laws: The entry into and performance by it of this Agreement
and the transactions contemplated hereby do not and will not conflict with (i)
any of its constitutional documents or (ii) any agreement or document to which
it is a party or which is binding upon it or any of its assets, the breach of or
default under which would reasonably be expected to result in the Borrower from
being unable to pay any amount due and owing under this Agreement, nor result in
the creation or imposition of any encumbrance on any of its assets pursuant to
the provisions of any such agreement or document;

(h)
Consents: All authorisations, approvals, consents, licenses, exemptions,
filings, registrations, notarisations and other matters, official or otherwise,
required or advisable in connection with the entry into performance, validity
and enforceability of this Agreement and the transactions contemplated hereby
have been obtained or effected and are in full force and effect;

(i)
Full Disclosure: All information supplied by it in connection with this
Agreement is true, complete, accurate in all material respects and it is not
aware of any material facts or circumstances that have not been disclosed to the
Bank and which might, if disclosed, adversely affect the decision of a person
considering whether or not to provide finance to it; provided, that with respect
to any projections furnished to the Bank, the Borrower represents only that such
information was prepared in good faith based upon assumptions and estimates
believed by the Borrower to be reasonable at the time made in light of the
circumstances when made, it being recognized by the Bank that such projections
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results by
a material amount.

(j)
No filings required: It is not necessary to ensure the legality, validity,
enforceability or admissibility in evidence of this Agreement that it or any
other instrument be notarised, filed, recorded, registered or enrolled in any
court or public office or that any stamp, registration or similar tax or charge
be paid on or in relation to this Agreement and this Agreement is in proper form
for its enforcement in its jurisdiction;

(k)
Litigation: Except as set forth in Century Aluminum Company's Form 10-K for the
year ended December 31, 2012 filed with the United States Securities and
Exchange Commission or any Form 10-Q filed by Century Aluminum Company with the
Securities and Exchange Commission on or after March 31, 2013, no litigation,
arbitration or administrative proceeding is current or, to its knowledge pending
or threatened, which is likely to have a material adverse effect on the
financial standing of the Borrower.



9.2.
Repetition

The representations and warranties set out in Clause 9.1 (Representations and
warranties) shall survive the execution of this Agreement and shall be deemed to
be repeated by the Borrower at the beginning of each Interest Period with
reference to the facts and circumstances then subsisting, as if made at each
such time.



--------------------------------------------------------------------------------





10.
UNDERTAKINGS

10.1.
Duration

The undertakings in this Clause 10 (Undertakings) shall remain in force from and
after the date hereof and so long as any amount is or may be outstanding
hereunder.


10.2.
Accounts

The Borrower shall deliver to the Bank:


(a)
its audited annual accounts no later than 120 days after the end of the period
to which such statements relate; and

(b)
its unaudited semi annual internal financial statements no later than 60 days
after the end of the period to which such statements relate.



The accounts of the Borrower shall be prepared in accordance with generally
accepted accounting principles in its jurisdiction of incorporation.


10.3.
Budget

The Borrower shall deliver to the Bank no later than 15 Business Days before the
start of each of its financial year an annual budget for that financial year
approved by the board of directors of the Borrower. The budget shall include
projected profit and loss, balance sheet and cashflow statement for the Borrower
and projected financial covenants calculations.


10.4.
Compliance

The Borrower shall maintain and ensure compliance with all material permits,
material licences, material consents, material disclosure requirements and
undisputed material agreements relating to its business activities, except where
the failure to comply with such permits, licences, consents, disclosure
requirements or undisputed agreements would not result in the Borrower from
being unable to pay any amount due and owing under this Agreement, and shall
forthwith notify the Bank if any of these become subject to administrative or
court proceedings initiated by the Borrower or any third party.
10.5.
Corporate Identity

The Borrower shall not make any change or amendment to its Articles of
Association or other constitutive documents that will change the purpose of the
Borrower as long as any debt under this Agreement is unpaid to the Bank.
10.6.
Notification of Defaults



The Borrower shall notify the Bank of any Event of Default (and the steps, if
any, being taken to remedy it) promptly upon its occurrence.


10.7.
Change of Business:

Except with the prior written consent of the Bank, the Borrower will not make
any substantial change in its business, as conducted as at the date of this
Agreement, or cease to carry on its business as conducted at the date of this
Agreement.


10.8.
No Merger




--------------------------------------------------------------------------------



The Borrower, shall not, without the prior written consent of the Bank, enter
into any amalgamation, demerger, merger or reconstruction otherwise unless the
Borrower is the surviving entity.


10.9.
Disposals

The Borrower shall not either in a single transaction or in a series of
transactions, without the prior written consent of the Bank, sell, transfer,
lease or otherwise dispose of, or cease to exercise direct control over any part
of its present or future assets, of value exceeding 10% of total book value of
the Borrower; provided, that the foregoing shall not apply to sales of inventory
by the Borrower in the ordinary course of business.


10.10.
Insurance

The Borrower will maintain in full force and effect at all times, with
financially sound and reputable insurance companies that customarily write
insurance for the risks covered thereby, insurance against such risks and in
such amounts (and with such deductibles) as are customarily carried by similar
companies in similar businesses.


10.11.
Compliance with laws and payment of Taxes

(a)
The Borrower shall comply in all material respects with all laws and regulations
applicable to it provided that nothing in this Clause shall prevent the Borrower
from contesting in good faith the application to it of such laws and
regulations.

(b)
The Borrower shall pay all its Taxes when due, except to the extent the Taxes
are contested in good faith and by appropriate means, and a reserve reasonably
regarded as adequate and generally required by international accounting
standards has been set aside for payment of those contested Taxes.

(c)
If any Taxes or amounts in respect thereof must be deducted from any amounts
payable or paid by the Borrower hereunder, the Borrower shall pay such
additional amounts as may be necessary to ensure that the Bank receives a net
amount equal to the full amount which it would have received on the due date had
payment not been made subject to such Taxes.

10.12.
Stamp-Duties

The Borrower shall pay or indemnify the Bank against any and all stamp,
registration and similar Taxes or charges which may be payable in connection
with the entry into, performance or enforcement of this Agreement and the
Security Documents.


10.13.
Financial Information

The Borrower shall furnish the Bank with a copy from time to time with
reasonable promptness of such financial and other information as to itself as
the Bank may reasonably require.


10.14.
Financial covenants.

The Borrower shall ensure that the Equity Ratio of the Borrower is at all times
higher than 35%.
The Equity Ratio shall be calculated in accordance with generally accepted
accounting principles in Iceland and tested by reference to each of the
financial statements provided by the Borrower.
10.15.
Collateral report

The Borrower shall deliver to the Bank at the end of each month a report stating
the current value of Borrowers inventory and receivables. This report shall be
calculated in accordance with generally accepted accounting principles in
Iceland.





--------------------------------------------------------------------------------



11.
DEFAULT

11.1.
Events of Default

Each of the events set out below is an Event of Default (whether or not caused
by any reason whatsoever outside the control of the Borrower, or of any other
Person):


i.
Non‑payment: The Borrower fails to pay any amount payable by the Borrower under
this Agreement within 3 Business Days of when such amount shall become due and
payable; or

ii.
Default under other provisions: If the Borrower breaches in any material respect
any of its obligations in Clause 5, the undertakings in Clause 10 or the
representations and warranties in Clause 9.1, always provided that the Borrower
in the event of such breach (in the sole and reasonable opinion of the Bank) has
not remedied such breach within 5 Business Days from the date the Borrower
receives notice thereof; or

iii.
Cross default: Failure by the Borrower to make payment when due of any
obligation for borrowed money (other than in respect of this Agreement)
exceeding USD 10.000.000 (or its equivalence in other currencies); or default by
the Borrower, in the performance of any agreement under which any such
obligation is created if the effect of such default is to cause such obligation
to become due, or to permit the holder or holders of such obligation to declare
such obligation due prior to its normal maturity; or

iv.
Loss of Licence: Any material licence, material contract, material consent,
material approval or material authorisation necessary for the Borrower to
conduct its business is lost, revoked or cancelled or materially and adversely
amended or terminated, and such material license, material contract or material
authorisation is not contemporaneously therewith replaced on the same,
substantially the same or improved terms; or



(e)
Cessation: The cessation by the Borrower of its operations or the sale or other
disposition of all or a substantial portion of its assets, or a decision by the
Borrower to cease its operations or to sell or otherwise dispose of all or a
substantial portion of its assets; or



(f)
Unlawfulness: At any time it is unlawful for the Borrower to perform any of its
obligations hereunder; or



(g)
Legal process: Any judgment or order issued or rendered against the Borrower (1)
in the case of money judgments or orders, in an amount of USD 5.000.000 or more
for all such judgments in the aggregate, in each case in excess of (A) any
applicable insurance and (B) any reserves maintained for such purpose, and (2)
in the case of non-monetary judgments or orders, such judgments or orders in the
aggregate would reasonably be expected to have a material adverse effect on the
business or financial condition of the Borrower, in each of the cases described
in clauses (1) and (2) above, which judgment or order is not paid, stayed,
released, discharged or bonded pending appeal within 40 days; or



(h)
Insolvency; compositions: If the Borrower is unable to pay its debts as they
fall due, suspends making payment on any of its debts (other than with respect
to any debts that the Borrower is disputing in good faith) or commences
negotiations with one or more of its creditors (other than with respect to
creditor negotiations in the ordinary course of the Borrower's business), in
each case the result of which would reasonably be expected to have a material
adverse effect on the business or financial condition of the Borrower, or an
order of a competent court or an event analogous thereto shall be made or any
effective resolution passed in relation to the bankruptcy, composition
proceedings, debt negations, liquidation, winding-up or similar event of the
Borrower; or






--------------------------------------------------------------------------------



(i)
Bankruptcy or insolvency proceedings: The Borrower takes any action or any legal
proceedings are started or other steps taken for (i) the Borrower to be
adjudicated or found bankrupt or insolvent, (ii) the winding‑up or dissolution
of the Borrower, or (iii) the appointment of a liquidator, administrator,
trustee, receiver or similar officer of the Borrower or the whole or any part of
their respective undertaking, assets, rights or revenues; or



(j)
Change of ownership or control of the Borrower: The majority of the shares in
the Borrower changes hands without a prior written consent of the Bank (other
than for transfers of the majority of the shares in the Borrower to an entity
that is wholly-owned (directly or indirectly) by Century Aluminum Company). In
this respect change of ownership includes, but is not limited to mergers,
amalgamations or demergers.







11.2.
Acceleration

In the case of any such event as is mentioned in Clause 11.1 (Events of
Default), and at any time thereafter if any such event shall then be continuing,
the Bank may by notice to the Borrower:


(a)
declare that the obligations of the Bank hereunder shall be cancelled forthwith
whereupon the same shall be so cancelled forthwith; and/or



(b)
declare all Loans made herunder to be immediately due and payable whereupon the
same shall become immediately due and payable together with all interest accrued
thereon and all other amounts payable hereunder.



11.3.
Default Indemnity

The Borrower shall indemnify the Bank against any loss or expenses, which the
Bank sustains or incurs as a consequence of:


(a)
the occurrence of any Default;



(b)
any default in payment on the due date (or in the currency in which such payment
is due) of the principal of the Loans or any part thereof or interest accrued
thereon or any other amount payable hereunder or any repayment of a Loan other
than on the Interest Payment Date relating thereto,



including but not limited to any loss or expenses on account of funds borrowed,
contracted for or utilised to fund any amount payable hereunder. A certificate
of the Bank of the amount of any such loss or expense shall be conclusive in the
absence of manifest error.


12.
SECURITY

12.1.
General Bond

The Borrower shall issue a general bond, (i. Tryggingabréf), whereas the
Borrowers inventory and receivables are pledged to secure full payment of the
Loan. The General Bond shall be registered in accordance to the Icelandic
Registration Act (i. Þinglýsingalög) no. 39/1978.


13.
ACCOUNTS AS EVIDENCE

Accounts maintained by the Bank in connection herewith shall constitute prima
facie evidence of sums owing to the Bank hereunder in the absence of manifest
error.


14.
EXPENSES

14.1
Out-of-pocket expenses




--------------------------------------------------------------------------------



Upon demand, all reasonable and documented costs, taxes, charges and expenses
(including external and internal legal fees) incurred by the Bank in connection
with the making of this Agreement, shall be payable by the Borrower. Such fee
being payable on the date of incurrence.


14.2
Arrangement Fee.

The Borrower shall pay to the Bank an arrangement fee amounting to 0,3% of the
Facility Amount. The arrangement fee shall be deducted from the first Loan drawn
under the Agreement.
14.3
Enforcement expenses

The Borrower shall reimburse the Bank on demand for the charges and expenses
(including value added tax or any similar tax thereon and including the fees and
expenses of legal advisers) incurred by it in connection with the enforcement
of, or the preservation of any rights under, this Agreement.
14.4
Commitment Fee.

The Borrower shall pay the Bank a commitment fee amounting to 0,30% p.a. of any
undrawn Facility Amount. The commitment fee shall be calculated and payable, in
arrears, on a quarterly basis, based on the average undrawn Facility Amount
during the immediately preceding quarter.


15.
STAMP DUTIES

The Borrower shall pay or indemnify the Bank against any and all stamp,
registration and similar Taxes or charges which may be payable in connection
with the entry into, performance or enforcement of this Agreement (including
penalties for late payment).




16.
WAIVERS, REMEDIES CUMULATIVE

No failure to exercise and no delay in exercising on the part of the Bank, any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right, power or
privilege. No waiver by Bank shall be effective unless it is in writing.


17.
NOTICES

17.1.
Address

Except as otherwise stated herein, all notices or other communications hereunder
to any party hereto shall be in writing and shall be deemed to be duly given or
made when delivered (in the case of personal delivery or letter) and when
dispatched to such party addressed as follows:


(a)
if to the Borrower, to Nordural Grundartangi ehf., Grundartangi, 301 Akranes,
Iceland, email: ragnarg@nordural.is Fax: +354 430 1001. Attn: Managing
Director/Finance Manager. With a copy to Century Aluminum Company, One South
Wacker Drive, Chicago, IL 60606, USA, Email: generalcounsel@centuryaluminum.com,
Attn: General Counsel;



(b)
if to the Bank, to Landsbankinn hf., Hafnarstræti 5. Fax No: +354 410 3013.
Attn: Corporate Banking;



or at such other address and facsimile number as such party may hereafter
specify for such purpose to the other parties.


17.2.
Non‑working Days

A notice or other communication received on a non‑working day or after business
hours in the place of receipt shall be deemed to be served on the next following
working day in such place.



--------------------------------------------------------------------------------





18.
ASSIGNMENTS AND SUBSTITUTION

18.1.
Successors

This Agreement shall be binding upon and inure to the benefit of the Borrower
and the Bank and their respective permitted successors and assigns.


18.2.
Assignments by the Borrower

The Borrower may not assign or transfer all or any part of its rights or
obligations hereunder without the prior written consent of the Bank.


18.3.
Assignments by the Bank

The Bank may at any time pledge, in part or in whole, present and future rights,
title, benefits and interests (but not obligations) under this Agreement to a
LBI hf., reg. no. 540291 2259, without prior consent of the Borrower.


The Bank may furthermore at any time assign or otherwise transfer or novate all
or any part of its rights or obligations hereunder to an Icelandic bank provided
that (i) the Bank obtains the Borrower's prior written consent to such
assignment, such consent not to be unreasonably withheld (for the avoidance of
doubt, it shall not be unreasonable for Borrower to withhold its consent to any
transfer of 50% or more of the Bank's obligations) and (ii) any transferee shall
have (a) substantially similar credit quality as the Bank and (b) confirmed to
the Borrower prior to the transfer taking effect, that it undertakes to be bound
by the terms of this Agreement as the Bank in form and substance satisfactory to
the Borrower. On the transfer being made, the Bank shall be relieved of its
obligations to the extent of the transfer of such obligations.


In case the Bank intends at any time assign or otherwise transfer or novate all
or any part of its obligations hereunder to a foreign entity or an unregulated
entity the consent of the Borrower is required. On the transfer being made, the
Bank shall be relieved of its obligations to the extent of the transfer of such
obligations.




19.
SET OFF

The Borrower authorises the Bank in the event of any non‑payment of any amounts
hereunder when due to apply any credit balance (in whatever currency) standing
upon any account of the Borrower with any branch or office of the Bank in or
towards satisfaction of any sum, whether principal, interest or otherwise, at
any time due to the Bank from the Borrower pursuant to this Agreement.


20.
LANGUAGE

Each document referred to herein or to be delivered hereunder shall be in the
English language or accompanied by a certified English translation thereof. In
case of conflict and unless the Bank otherwise specify, the English language
version of any such document shall prevail.


21.
GOVERNING LAW

This Agreement shall be governed by Icelandic law.


22.
JURISDICTION

Each of the parties hereto irrevocably agrees that the District Court of
Reykjavík shall have jurisdiction to hear and determine any suit, action or
proceeding, and to settle any disputes, which may arise out of or



--------------------------------------------------------------------------------



in connection with this Agreement and, for such purpose, irrevocably submits to
the jurisdiction of that court.


23.
SEVERABILITY

If any provision of this Agreement is prohibited or unenforceable in any
jurisdiction such prohibition or unenforceability shall not invalidate the
remaining provisions hereof or affect the validity or enforceability of such
provision in any other jurisdiction.


24.
COUNTERPARTS

This Agreement may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.





--------------------------------------------------------------------------------









IN WITNESS whereof the parties hereto have caused this Agreement to be duly
executed on the date first written above.
SIGNATORIES




AS THE BORROWER


On behalf of Norðurál Grundartangi ehf.


/s/Ragnar Gudmundsson




AS THE BANK


On behalf of Landsbankinn hf.


/s/Steinthor Palsson
/s/Arni Thor Thorbjornsson




Witnesses to the correct date and signatures:


/s/Olafur Magnusson









--------------------------------------------------------------------------------





EXHIBIT A


NOTICE OF DRAWING


To:    Landsbankinn hf.
Hafnarstræti 5
101 Reykjavík.




Pursuant to Clause 3 (Drawdown) of the Committed Revolving Credit Facility
Agreement in the amount of USD 50.000.000, dated _____________, (the
"Agreement") between ourselves as Borrower, and yourselves as the Bank we hereby
give you notice of the following proposed borrowing:


(a)    Date of Drawdown:    [    ]


(b)    Amount and Currency    USD ______________________


(c)     Interest rate, LIBOR+    [x,xx%]


(d)    Payment Instructions:    0106-38-


(e)    Due date    [    ]




Terms defined in the Agreement shall have the same meaning herein.


We confirm that the matters represented by us and set out in Clause 9.1
(Representations and warranties) of the Agreement are true and accurate in all
material respects on the date hereof as if made on such date and that no Default
has occurred and is continuing or would result from the proposed borrowing.


On behalf of [borrower]





























--------------------------------------------------------------------------------



EXHIBIT B
P O W E R O F A T T O R N E Y

--------------------------------------------------------------------------------



[xxxxx], as the Borrower, and Landsbankinn hf., as the Bank, have entered into a
Committed Revolving Credit Facility Agreement (the Agreement) in the amount of
USD 50.000.000,-


The Borrower hereby appoints___________________________ with full power and
authority from the company, to sign all notices of drawing under the Agreement.


______________________________________


(Signature specimen)


______________________________________


(Signature specimen)




Furthermore, each of the above-mentioned attorney/s is authorised to sign and/or
despatch all other documents and notices to be signed and/or despatched by the
Borrower under or in connection with the Agreement.


This Power of Attorney shall be governed by Icelandic law.


This Power of Attorney is valid until the Board of Directors have notified the
Bank about the cancellation.


____________2013.




On behalf of [xx]















